 



Exhibit 10.1

     
Rule 62(b) Bond and Supersedeas Bond
       Travelers Casualty and Surety
 
             Company of America
 
  One Tower Square, Hartford, CT 06183

     IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ARIZONA

         
In re Apollo Group Inc. Securities Litigation
  Bond No.   105036869
 
       
 
  Index or    
 
  Cause No.   Master File No.
 
      CV-04-2147- PHX-JAT (LEAD)
 
      CV 04-2204-PHX-JAT
 
      (Consolidated)
 
      CV 04-2334-PHX-JAT
 
      (Consolidated)

KNOW ALL PEOPLE BY THESE PRESENTS, this bond is being filed on behalf of the
Defendants , Apollo Group Inc., Todd S. Nelson and Kenda B. Gonzales
(collectively “Defendants”) by Apollo Group, Inc., as Principal, and that Apollo
Group, Inc. and Travelers Casualty and Insurance Company of America, a
corporation organized under the laws of the State of Connecticut and authorized
to do business in the State of Arizona, as Surety, are held and firmly bound
unto Policeman’s Annuity and Benefit Fund of Chicago and the class of plaintiffs
it represents, as Obligee, in the maximum aggregate penal sum of Ninety Five
Million and no/100ths Dollars ($95,000,000.00), lawful money of the United
States of America, for which payment well and truly to be made we bind
ourselves, our heirs, executors, administrators, successors and assigns, jointly
and severally, firmly by this instrument.
On January 30, 2008, in a consolidated class action pending in the above court,
with Policemen’s Annuity and Benefit Fund of Chicago, et al, as lead plaintiff,
judgment was rendered against Defendants and duplicates of the judgment were
filed in consolidated cases CV 04-2204-PHX-JAT and CV 04-2334-PHX-JAT, and
Defendants having filed post-trial motions (Doc. Nos. 523, 524 and 525) with the
above court, and having applied for and obtained an Order in the above court
staying enforcement of such judgment during the pendency of the post trial
motions, and Defendants intending, if the post-trial motions are denied, to file
a notice of appeal from such judgment to the United States Court of Appeals for
the Ninth Circuit and in connection therewith to seek a continued stay in
enforcement of such judgment during the pendency of any appeal,
THEREFORE, the condition of this obligation is that if Defendants shall
prosecute their post trial motions to effect and shall satisfy the judgment in
full, together with costs, interest and damages for delay if the post trial
motions are denied and no appeal taken, or if an appeal is taken shall prosecute
their appeal to effect, and if the appeal is dismissed or the judgment is
affirmed shall satisfy in full such judgment as modified together with such
costs, interest and damages for delay as the Court of Appeals may adjudge and
award, subject however to the maximum aggregate penal sum stated herein, this
obligation shall be void; otherwise it shall remain in full force and effect. In
no event shall the maximum aggregate liability of the Surety under this Bond
exceed Ninety Five Million and no/100ths Dollars ($95,000,000.00).

 



--------------------------------------------------------------------------------



 



Travelers Casualty and Surety Company of America, as surety, submits itself to
the jurisdiction of the District Court and irrevocably appoints the clerk of the
District Court as Travelers’ agent upon whom any papers effecting its liability
on this obligation may be served.
SIGNED, SEALED AND DATED this 15th day of February, 2008.

             
 
      APOLLO GROUP, INC.    
 
           
 
  By:        /s/ Joseph L. D’Amico    
 
           
 
            Principal    
 
           
 
      Travelers Casualty and Surety Company of    
 
      America    
 
           
 
  By:        /s/ David G. Jensen    
 
           
 
           David G. Jensen, Attorney-in-Fact    

 



--------------------------------------------------------------------------------



 



WARNING: THIS POWER OF ATTORNEY IS INVALID WITHOUT THE RED BORDER

          (TRAVELERS LOGO) [p75104p7510401.gif]   POWER OF ATTORNEY
    Farmington Casualty Company   St. Paul Guardian Insurance Company   Fidelity
and Guaranty Insurance Company   St. Paul Mercury Insurance Company   Fidelity
and Guaranty Insurance Underwriters, Inc.   Travelers Casualty and Surety
Company   Seaboard Surety Company   Travelers Casualty and Surety Company of
America   St. Paul Fire and Marine Insurance Company   United States Fidelity
and Guaranty Company
 
       
 
        Attorney-In Fact No. 219472   Certificate No. 002138721

KNOW ALL MEN BY THESE PRESENTS: That Seaboard Surety Company is a corporation
duly organized under the laws of the State of New York, that St. Paul Fire and
Marine Insurance Company, St. Paul Guardian Insurance Company and St. Paul
Mercury Insurance Company are corporations duly organized under the laws of the
State of Minnesota, that Farmington Casualty Company, Travelers Casualty and
Surety Company, and Travelers Casualty and Surety Company of America are
corporations duly organized under the laws of the State of Connecticut, that
United States Fidelity and Guaranty Company is a corporation duly organized
under the laws of the State of Maryland, that Fidelity and Guaranty Insurance
Company is a corporation duly organized under the laws of the State of Iowa, and
that Fidelity and Guaranty Insurance Underwriters, Inc. is a corporation duly
organized under the laws of the State of Wisconsin (herein collectively called
the “Companies”), and that the Companies do hereby make, constitute and appoint
David G. Jensen. Terry Crull, Maryann Carafello, Brandy L. Balch, and Ethan
Baker
of the City of Phoenix , State of Arizona, their true and lawful
Attorney(s)-in-Fact, each in their separate capacity if more than one is named
above, to sign, execute, seal and acknowledge any and all bonds, recognizances,
conditional undertakings and other writings obligatory in the nature thereof on
behalf of the Companies in their business of guaranteeing the fidelity of
persons, guaranteeing the performance of contracts and executing or guaranteeing
bonds and undertakings required or permitted in any actions or proceedings
allowed by law.
IN WITNESS WHEREOF, the Companies have caused this instrument to be signed and
their corporate seals to be hereto affixed, this 9th day of January, 2008.

         
 
  Farmington Casualty Company   St. Paul Guardian Insurance Company
 
  Fidelity and Guaranty Insurance Company   St. Paul Mercury Insurance Company
 
  Fidelity and Guaranty Insurance Underwriters, Inc.   Travelers Casualty and
Surety Company
 
  Seaboard Surety Company   Travelers Casualty and Surety Company of America
 
  St. Paul Fire and Marine Insurance Company   United States Fidelity and
Guaranty Company

(SEAL) [p75104p7510402.gif]

             
State of Connecticut
  By:   /s/ George W. Thompson    
City of Hartford ss. 
     
 
George W. Thompson, Senior Vice President   

           

On this 9th day of January, 2008, before me personally appeared George W.
Thompson, who acknowledged himself to be the Senior Vice President of Farmington
Casualty Company, Fidelity and Guaranty Insurance Company, Fidelity and Guaranty
Insurance Underwriters, Inc., Seaboard Surety Company, St. Paul Fire and Marine
Insurance Company, St. Paul Guardian Insurance Company, St. Paul Mercury
Insurance Company, Travelers Casualty and Surety Company, Travelers Casualty and
Surety Company of America, and United States Fidelity and Guaranty Company, and
that he, as such, being authorized so to do, executed the foregoing instrument
for the purposes therein contained by signing on behalf of the corporations by
himself as a duly authorized officer.

           
 
       
In Witness Whereof, I hereunto set my hand and official seal.
  (SEAL) [p75104p7510403.gif]   /s/ Marie C. Tetreault
My Commission expires the 30th day of June, 2011.
    Marie C. Tetreault, Notary Public
 
   
 
     

58440-5-07 Printed in U.S.A.
WARNING: THIS POWER OF ATTORNEY IS INVALID WITHOUT THE RED BORDER

 



--------------------------------------------------------------------------------



 



WARNING: THIS POWER OF ATTORNEY IS INVALID WITHOUT THE RED BORDER
This Power of Attorney is granted under and by the authority of the following
resolutions adopted by the Boards of Directors of Farmington Casualty Company,
Fidelity and Guaranty Insurance Company, Fidelity and Guaranty Insurance
Underwriters, Inc., Seaboard Surety Company, St. Paul Fire and Marine Insurance
Company, St. Paul Guardian Insurance Company, St. Paul Mercury Insurance
Company, Travelers Casualty and Surety Company, Travelers Casualty and Surety
Company of America, and United States Fidelity and Guaranty Company, which
resolutions are now in full force and effect, reading as follows:
RESOLVED, that the Chairman, the President, any Vice Chairman, any Executive
Vice President, any Senior Vice President, any Vice President, any Second Vice
President, the Treasurer, any Assistant Treasurer, the Corporate Secretary or
any Assistant Secretary may appoint Attorneys-in-Fact and Agents to act for and
on behalf of the Company and may give such appointee such authority as his or
her certificate of authority may prescribe to sign with the Company’s name and
seal with the Company’s seal bonds, recognizances, contracts of indemnity, and
other writings obligatory in the nature of a bond, recognizance, or conditional
undertaking, and any of said officers or the Board of Directors at any time may
remove any such appointee and revoke the power given him or her; and it is
FURTHER RESOLVED, that the Chairman, the President, any Vice Chairman, any
Executive Vice President, any Senior Vice President or any Vice President may
delegate all or any part of the foregoing authority to one or more officers or
employees of this Company, provided that each such delegation is in writing and
a copy thereof is filed in the office of the Secretary; and it is
FURTHER RESOLVED, that any bond, recognizance, contract of indemnity, or writing
obligatory in the nature of a bond, recognizance, or conditional undertaking
shall be valid and binding upon the Company when (a) signed by the President,
any Vice Chairman, any Executive Vice President, any Senior Vice President or
any Vice President, any Second Vice President, the Treasurer, any Assistant
Treasurer, the Corporate Secretary or any Assistant Secretary and duly attested
and sealed with the Company’s seal by a Secretary or Assistant Secretary; or
(b) duly executed (under seal, if required) by one or more Attorneys-in-Fact and
Agents pursuant to the power prescribed in his or her certificate or their
certificates of authority or by one or more Company officers pursuant to a
written delegation of authority; and it is
FURTHER RESOLVED, that the signature of each of the following officers;
President, any Executive Vice President, any Senior Vice President, any Vice
President, any Assistant Vice President, any Secretary, any Assistant Secretary,
and the seal of the Company may be affixed by facsimile to any power of attorney
or to any certificate relating thereto appointing Resident Vice Presidents,
Resident Assistant Secretaries or Attorneys-in-Fact for purposes only of
executing and attesting bonds and undertakings and other writings obligatory in
the nature thereof, and any such power of attorney or certificate bearing such
facsimile signature or facsimile seal shall be valid and binding upon the
Company and any such power so executed and certified by such facsimile signature
and facsimile seal shall be valid and binding on the Company in the future with
respect to any bond or understanding to which it is attached.
I, Kori M. Johanson, the undersigned. Assistant Secretary, of Farmington
Casualty Company, Fidelity and Guaranty Insurance Company, Fidelity and Guaranty
Insurance Underwriters, Inc., Seaboard Surety Company, St. Paul Fire and Marine
Insurance Company, St. Paul Guardian Insurance Company, St. Paul Mercury
Insurance Company, Travelers Casualty and Surety Company, Travelers Casualty and
Surety Company of America, and United States Fidelity and Guaranty Company do
hereby certify that the above and foregoing is a true and correct copy of the
Power of Attorney executed by said Companies, which is in full force and effect
and has not been revoked.
IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed the seals of said
Companies this 15th day of February, 2008

                  /s/ Kori M. Johanson       Kori M. Johanson, Assistant
Secretary    

(SEAL) [p75104p7510404.gif]
To verify the authenticity of this Power of Attorney, call 1-800-421-3880 or
contact us at www.travelersbond.com. Please refer to the Attorney-In-Fact
number, the above-named individuals and the details of the bond to which the
power is attached.
WARNING: THIS POWER OF ATTORNEY IS INVALID WITHOUT THE RED BORDER

 